Exhibit 10.17.3

ADDENDUM NO. 4
TO
STANDARD INDUSTRIAL/COMMERCIAL SINGLE-TENANT LEASE- NET






THIS ADDENDUM NO. 4 TO STANDARD INDUSTRIAL/COMMERCIAL SINGLE-TENANT LEASE- NET
('Addendum") is made as of January 29, 2014, between DEL MONICO INVESTMENTS,
INC., a California corporation ("Lessor"), and ENDOLOGIX,
INC., a Delaware corporation ("Lessee"), with reference to the following fuels:


A.     Lessor and Lessee are parties to that certain Standard Industrial/
Commercial Single-Tenant Lease- Net dated as of November 2, 2004 (the "Original
Lease"), as amended by Addendum No. l attached thereto and dated concurrently
therewith (the ''First Addendum"), Addendum No.2 dated June 9, 2009 (the "Second
Addendum"), and Addendum No. 3 dated July 5, 2011 (the "Third Addendum"), which
provides for Lessee's rental from Lessor of the premises located at 11
Studebaker, Irvine, CA (the "Premises"). The Original Lease, First Addendum,
Second Addendum and Third Addendum are collectively referred to herein as the
"Lease Agreement".


B.    The Second Extension Period is scheduled to expire on September 30,
2014, and the parties now wish to provide fur its further extension. Lessee has
elected not to exercise the renewal option provided for in Paragraph 5 of the
Third Addendum, and the deadline for exercising the renewal option has passed.


C.    Defined terms used in this Addendum shall, unless otherwise stated, have
the same meanings as arc contained in the Lease Agreement.


NOW, THEREFORE, for valuable consideration, the receipt and adequacy of which
are hereby acknowledged by the parties, the parties hereto agree as follows:


1.    Extension. Lessee's rental of the Premises, presently scheduled to expire
on September 30, 2014, is hereby extended so that it will instead expire on
December 31, 2014; the period from October 1, 2014 through December 31, 2014 is
referred to herein as the "Third Extension Period". However, following December
31, 2014, the Third Extension Period shall automatically continue in effect, on
the terms and conditions set forth in this Addendum, unless and until either
Lessor or Lessee elects, without cause, to terminate the Third Extension Period
on three (3) months advance written notice to the other. For clarity, it is the
intent of the parties that the Third Extension Period continue at least through
December 31, 2014, and thereafter on an indefinite basis, unless and until
either party gives at least three (3) months advance written notice, which
notice may be delivered by either party to the other on or after September 30,
2014.


2.     Rent. The monthly Base Rent payable by Lessee for its rental of the
Premises during the Third Extension Period shall be the same as the monthly Base
Rent




--------------------------------------------------------------------------------

Exhibit 10.17.3





immediately prior to the expiration of the Second Extension Period, i.e, $27,413
per month.
Base Rent fur any partial calendar month shall be prorated based on the actual
number of days in the calendar month. In addition to Base Rent, during the Third
Extension Period Lessee shall be responsible for payment of all categories of
expenses pursuant to the Lease Agreement that Lessee was obligated to pay during
the Second Extension Period.


4.    ''As Is" Condition. Lessee shall accept the Premises in their then "as is"
physical condition as of the commencement date of the Third Extension Period,
without any obligation on Lessor's part to make any alterations, additions,
improvements or allowance in lieu thereof.


5.     ADA Inspection Disclosure. Pursuant to the provisions of California Civil
Code Section 1938, Lessor hereby discloses to Lessee, and Lessee acknowledges,
that the Premises have not undergone an inspection by a California “Certified
Access Specialist" as of the date hereof.


6.    Energy Usage Disclosures. Within thirty (30) days after Lessor's request
from time to time, Lessee shall provide to Lessor cop1es of Lessee's electricity
bills from the electrical utility company, to allow Lessor to see the quantity
of electricity consumed in the Premises, and Lessee consents to Lessor's
disclosure to third parties of such electricity consumption data as maybe
required of Lessor under applicable California law.


7.     No Lessee Broker Commission. Lessee represents and warrants to Lessor
that their Tenant Representative, Cresa Partners shall not be entitled to a
commission in connection with the transaction contemplated by this Addendum.
Lessee agrees to pay any and all claims for brokers' fees or commissions claimed
by any broker who asserts that it was engaged by Lessee in connection with the
negotiation, execution or consummation of this Addendum.


8.    Ratification. Except as otherwise provided in this Addendum, all of the
terms, definitions, covenants and conditions of the Lease Agreement are hereby
ratified, confirmed and remain in full force and effect, and are incorporated
into this Addendum, and shall
be applicable to Lessee’s rental of the Premises during the Third Extension
Period. This
Addendum and the Lease Agreement supersede in their entirety any and all prior
oral and written agreements, letters and understandings of the parties with
respect to the Premises. This Addendum may be signed by the parties in
counterpart copies, and any party may deliver its signature by facsimile or
electronic (PDF) transmission.






[SEE SIGNATURES ON FOLLOWING PAGE>>>]








--------------------------------------------------------------------------------

Exhibit 10.17.3











 
IN WITNESS WHEREOF, this Addendum is made as of the date first written
above.
 
 
 
LESSOR:
DEL MONICO INVESTMENTS, INC.,
 
A California corporation
 
 
 
By: /s/ Richard Goldberg
Chief Operating Officer
 
 
LESSEE:
ENDOLOGIX, INC.,
A Delaware corporation
 
 
 
By: /s/ Todd Abraham
 
Name: Todd Abraham
 
Title: Vice President, Operations
 
 
 
 
 
 
 
 





